UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4750


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JAMES ISSAC COLE, JR., a/k/a Brother Cole,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Joseph F. Anderson, Jr., District
Judge. (0:07-cr-00316-JFA-1)


Submitted:   June 20, 2014                       Decided:   June 26, 2014


Before MOTZ and    WYNN,     Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James Isaac Cole, Jr., Appellant Pro Se.     John David Rowell,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              James Isaac Cole, Jr., seeks to appeal his conviction

and sentence.       At the time Cole’s judgment of conviction was

entered on the docket, the Federal Rules of Appellate Procedure

required a defendant in a criminal case to file his notice of

appeal within ten days of the entry of judgment.            Fed. R. App.

P. 4(b)(1)(A)(i).      With or without a motion, upon a showing of

excusable neglect or good cause, the district court may grant an

extension of up to thirty days to file a notice of appeal.            Fed.

R. App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353

(4th Cir. 1985).

              The district court entered judgment on February 11,

2008.     Cole filed his notice of appeal on October 3, 2013.

Because Cole failed to file a timely notice of appeal or obtain

an extension of the appeal period, we dismiss the appeal as

untimely. *    We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented   in   the   materials

     *
       We note that the appeal period in a criminal case is not a
jurisdictional provision, but, rather, a claim-processing rule.
Bowles v. Russell, 551 U.S. 205, 209-14 (2007); Rice v. Rivera,
617 F.3d 802, 810 (4th Cir. 2010); United States v. Urutyan, 564
F.3d 679, 685 (4th Cir. 2009).        Because Cole’s appeal is
inordinately late, and its consideration is not in the best
interest of judicial economy, we exercise our inherent power to
dismiss it.   United States v. Mitchell, 518 F.3d 740, 744, 750
(10th Cir. 2008).




                                    2
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3